Name: Commission Regulation (EC) NoÃ 1917/2006 of 19 December 2006 amending Regulation (EC) NoÃ 1342/2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 21.12.2006 EN Official Journal of the European Union L 365/82 COMMISSION REGULATION (EC) No 1917/2006 of 19 December 2006 amending Regulation (EC) No 1342/2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Articles 9(2) and 12(1) thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (2), and in particular Articles 10(2) and 13(1) thereof, Whereas: (1) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (3) applies to import licences for import tariff quota periods starting from 1 January 2007. (2) In the cereals and rice sector, Commission Regulation (EC) No 1342/2003 (4) establishes rules further to or derogating from Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5), which differ from the common rules laid down by Regulation (EC) No 1301/2006. In the interests of greater legibility and simplification for economic operators, Regulation (EC) No 1342/2003 should be adapted to take account of the provisions of Regulation (EC) No 1301/2006 and it should be stated that Regulations (EC) Nos 1291/2000 and 1301/2006 apply to the import tariff quotas referred to in Regulation (EC) No 1342/2003, except where that Regulation provides otherwise. (3) It should also be indicated which specific provisions or derogations apply in the case of import tariff quotas managed under an import licence system, and which specific management and administration procedures apply. Thus it is necessary to fix the specific conditions applicable to the forwarding of applications from operators to the Commission, the validity period of the import licences issued, the non-transferable nature of the licences and the issue date for import licences, which must correspond to the date laid down in Article 23(2) of Regulation (EC) No 1291/2000. (4) These measures should apply from 1 January 2007, the date from which the measures laid down in Regulation (EC) No 1301/2006 apply. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1342/2003 is hereby amended as follows: 1. In Article 1, the following subparagraph is added: The provisions of Commission Regulations (EC) Nos 1291/2000 and 1301/2006 (6) shall apply except where this Regulation provides otherwise. 2. Article 6 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Import licences for the products referred to in Article 1 of Regulation (EC) No 1784/2003 and in Article 1 of Regulation (EC) 1785/2003 are valid from their actual date of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000 until the expiry of the periods laid down in Annex 1 to this Regulation. However, for import tariff quotas opened in the cereals and rice sectors, managed under an import licence system, the import licences issued shall cease to be valid after the last day of the quota period in question, in accordance with the first subparagraph of Article 8 of Regulation (EC) No 1301/2006. (b) the following paragraph is added: 3. For import tariff quotas opened in the cereals and rice sectors, managed under an import licence system, rights arising under the licences shall not be transferable, in derogation from Article 9(1) of Regulation (EC) No 1291/2000. 3. Article 16(2) is replaced by the following: 2. As regards import licences other than those intended for the management of import tariff quotas and governed by Regulation (EC) No 1301/2006, the Member States shall communicate to the Commission on a daily basis, solely via e-mail, on forms made available to them by the Commission and under the conditions laid down by the information system put in place by the latter, the total quantities covered by the licences, by origin and by product code, and for common wheat, by quality class. Communications relating to import licences for rice shall also indicate the origin. 4. In Annex I, the column Validity period is amended as follows: (a) the wording Until the end of the fourth month following issue of the licence is replaced by the wording Until the end of the fourth month following the actual date of issue of the licence within the meaning of Article 23(2) of Regulation (EC) No 1291/2000; (b) the wording Until the end of the second month following issue of the licence is replaced by the wording Until the end of the second month following the actual date of issue of the licence within the meaning of Article 23(2) of Regulation (EC) No 1291/2000; (c) the wording Until the end of the third month following issue of the licence is replaced by the wording Until the end of the third month following the actual date of issue of the licence within the meaning of Article 23(2) of Regulation (EC) No 1291/2000. Article 2 This Regulation shall enter into force on 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 270, 21.10.2003, p. 96. Regulation as amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (3) OJ L 238, 1.9.2006, p. 13. (4) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11). (5) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1713/2006. (6) OJ L 238, 1.9.2006, p. 13